PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline to violations of article XI, Rules 11.02(3)(a) and (b) of the Integration Rule and Disciplinary Rules 1-102(A)(1), (3) and (6) of the Code of Professional Responsibility. We approve the Petition, and we hereby reprimand Respondent, Lawrence Charles Roberts, for these violations and place Respondent on probation for a period of two (2) years, the period of probation to commence from the date Respondent is readmitted to active status with The Florida Bar in Case No. 62,654, pursuant to article XI, Rule 11.01 of the Integration Rule of The Florida Bar. During the term of his probation the Respondent shall meet with Howard M. Zeidwig, Esquire, or any other individual designated by The Florida Bar, on a regular basis, who will in turn report his findings monthly to The Florida Bar.
Costs in the amount of $1,022.60 are hereby taxed against the Respondent.
It is so ordered.
BOYD, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.